IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41406

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 502
                                                 )
       Plaintiff-Respondent,                     )     Filed: May 13, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
VICTOR VEGA CONTRERAS,                           )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of eight years, for sexual abuse of a child under the age of
       sixteen years, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Victor Vega Contreras was convicted of sexual abuse of a child under the age of sixteen
years, Idaho Code § 18-1506. The district court sentenced Contreras to a unified term of twenty
years, with a minimum period of confinement of eight years. Contreras appeals, contending that
his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Contreras’s judgment of conviction and sentence are affirmed.




                                                   2